IN THE COURT OF APPEALS OF IOWA

                                   No. 15-2029
                            Filed December 21, 2016


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

TYRONE LAMONT HORTON,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Gary G. Kimes,

Judge.



      Tyrone Horton appeals, claiming the district court abused its discretion in

sentencing. AFFIRMED.



      Mark C. Smith, State Appellate Defender, and Patricia A. Reynolds,

Assistant Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Sharon K. Hall, Assistant

Attorney General, for appellee.



      Considered by Vaitheswaran, P.J., and Potterfield and Bower, JJ.
                                         2


VAITHESWARAN, Presiding Judge.

       Tyrone Horton entered a written plea of guilty to identity theft, an

aggravated misdemeanor. See Iowa Code § 715A.8 (2015). The plea document

stated Horton would receive “2 years prison.” Horton waived his right to “speak

to the Judge regarding punishment/sentencing,” waived his right to a verbatim

record of the proceedings, and agreed to immediate sentencing.

       Using a form order, the district court sentenced Horton to a prison term not

exceeding two years. The form listed fourteen “sentencing considerations” from

which the court could choose and a blank space to write in un-enumerated

sentencing considerations. The district court checked four boxes: “[t]he nature

and circumstances of the crime,” “[p]rotection of the public from further offenses,”

“[d]efendant's criminal history,” and “[t]he plea agreement.” On appeal, Horton

contends “the district court abused its discretion by sentencing [him] without

giving adequate reasons.” See State v. Thompson, 856 N.W.2d 915, 918 (2014)

(setting forth standard of review).

       Iowa Rule of Criminal Procedure 2.23(3)(d) “requires the judge to include

in his or her sentencing order the reason for the sentence when the defendant

waives the reporting of the sentencing hearing.”         Id. at 920-21.     A form

sentencing order with boilerplate language attesting to the district court's

consideration of all relevant factors required by the rule is insufficient. State v.

Thacker, 862 N.W.2d 402, 410 (Iowa 2015). But the judge “can use forms . . . to

check the boxes indicating the reasons why a judge is imposing a certain

sentence.” Thompson, 856 N.W.2d at 921.
                                        3


      The district court identified several reasons for the sentence, including the

plea agreement. The agreement and its terms appeared in the record. See

Thacker, 862 N.W.2d at 410 (noting the judge checked the box marked “Plea

Bargain” but failed to include the terms of the plea agreement in the record).

Horton agreed to a prison term not exceeding two years.

      We discern no abuse of discretion in the district court’s statement of

reasons. Accordingly, we affirm Horton’s sentence for identity theft.

      AFFIRMED.